Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-11, 13-18, 32 and 33 of U.S. Patent No. 10,549,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims either propose alternate wording or are broadened by elimination of a limitation.
U.S. Pat. No. 10,549,186
U.S. Pat. Pub. No. 16/780.585
1. A storage device comprising:
at least one computer medium that is not a transitory signal and that comprises instructions executable by at least one processor to:
receive, from a first device, at least first feature points in a point cloud;
receive, from a second device, at least second feature points in a point cloud; [[and]]
generate a simultaneous localization and mapping (SLAM) map using the first and second feature points; and
size of the first feature point.

5.  Cancelled.


2. The storage device of Claim 1, wherein the instructions are executable to:
exchange device identifying information with the second device.

3. The storage device of Claim 1, wherein the first feature points comprise at least portions of an image of the second device.

4. (original) The storage device of Claim 1, wherein the instructions are executable to:
receive from at least a third device third feature points; and
generate the SLAM map using the third feature points.
6. A storage device comprising:
at least one computer medium that is not a transitory signal and that comprises 

receive, from a first device, at least first feature points in a point cloud;
receive, from a second device, at least second feature points in a point cloud; and
generate a simultaneous localization and mapping (SLAM) map using the first and second feature points, and
responsive to determining that the SLAM map has a blind spot, alter presentation of a computer game on at least one of the first and second devices.




33. The storage device of Claim 6, wherein the instructions are executable to: 
determine a distance to a first feature point at least in part based on a size of the first feature point.

8. An assembly comprising:


a processor programmed with instructions to:
generate, using the respective camera of the first computer game headset, at least a first image of feature points in a point cloud;
receive from at least the second computer game headset, at least a second image of feature points in a point cloud; [[and]]
generate a SLAM map using the first and second images; and
determine a distance to a computer game headset corresponding to feature points in the first image least in part based on a size of the feature points.

9. The assembly of Claim 8, wherein the instructions are executable to:
exchange device identifying information with the second device.

10. The assembly of Claim 8, wherein the feature points from the second device 

11. The assembly of Claim 8, wherein the instructions are executable to:
receive from at least a third computer game headset information including an image of feature points in a point cloud; and
generate the SLAM map using the third information. 

13. An assembly comprising:
at least first and second computer game headsets, each comprising at least one respective camera;
a processor programmed with instructions to:
generate, using the respective camera of the first computer game headset, at least a first image of feature points in a point cloud;

receive from at least the second computer game headset, at least a second image of feature points in a point cloud;
a SLAM map using the first and second images; and
responsive to determining that the SLAM map has a blind spot, alter presentation of a computer game on at least one of the first and second computer game headsets.


32. The assembly of Claim 13, wherein the instructions are executable to: 
determine a distance to a computer game headset corresponding to feature points in the first image least in part based on a size of the feature points.

14. The assembly of Claim 13, wherein the presentation is altered at least in part by prompting a turn toward the blind spot.



15. A method comprising:
receiving, from a first device, at least first feature points in a point cloud; 

generating a simultaneous localization and mapping (SLAM) map using the first and second feature points; and

determining a distance to a first feature point at least in part based on a size of the first feature point.

16. The method of Claim 15, comprising:
exchanging device identifying information with the second device.

17. The method of Claim 15, wherein the first feature points comprise at least portions of an image of the second device.

18. The method of Claim 15, comprising:
receiving from at least a third device third feature points; and
generating the SLAM map using the third feature points.

at least one computer medium that is not a transitory signal and that comprises instructions executable by at least one processor to:
receive, from a first device, at least first feature points in a point cloud;
receive, from a second device, at least second feature points in a point cloud;
generate a simultaneous localization and mapping (SLAM) map using the first and second feature points; and
attribute of the first feature point.

5. The storage device of Claim 1, wherein the attribute comprises a size.

2. The storage device of Claim 1, wherein the instructions are executable to:
exchange device identifying information with the second device.

3. The storage device of Claim 1, wherein the first feature points comprise at least portions of an image of the second device.

4. The storage device of Claim 1, wherein the instructions are executable to:
receive from at least a third device third feature points; and
generate the SLAM map using the third feature points.
6. A storage device comprising:
at least one computer medium that is not a transitory signal and that comprises 

receive, from a first device, at least first feature points in a point cloud;
receive, from a second device, at least second feature points in a point cloud; and
generate a simultaneous localization and mapping (SLAM) map using the first and second feature points; and
responsive to determining that the SLAM map has a first feature, alter presentation of a computer game simulation on at least one of the first and second devices.

7. The storage device of Claim 6, wherein the first feature comprises a blind spot.

19. The storage device of Claim 6, wherein the instructions are executable to: 
determine a distance to a first feature point at least in part based on a size of the first feature point.

8. An assembly comprising:


a processor programmed with instructions to:
generate, using the respective camera of the first computer game headset, at least a first image of feature points;
receive from at least the second computer game headset, at least a second image of feature points;
generate a data structure using the first and second images; and
determine a distance to a computer game headset corresponding to feature points in the first image least in part based on a size of the feature points.

9. The assembly of Claim 8, wherein the instructions are executable to:
exchange device identifying information with the second device.

10. The assembly of Claim 8, wherein the feature points from the second device 

11. The assembly of Claim 8, wherein the instructions are executable to:
receive from at least a third computer game headset information including an image of feature points in a point cloud; and
generate the data structure using the third information.

12. An assembly comprising:
at least first and second computer game headsets, each comprising at least one respective camera;
a processor programmed with instructions to:
generate, using the respective camera of the first computer game headset, at least a first image of feature points;

receive from at least the second computer game headset, at least a second image of feature points;
a data structure using the first and second images; and
responsive to determining that the data structure has a blind spot, alter presentation of a computer game simulation on at least one of the first and second computer game headsets.

18. The assembly of Claim 12, wherein the instructions are executable to: 
determine a distance to a computer game headset corresponding to feature points in the first image least in part based on a size of the feature points.

13. The assembly of Claim 12, wherein the presentation is altered at least in part by prompting a turn toward the blind spot.



14. A method comprising:
receiving, from a first device, at least first feature points in a point cloud;





determining a distance to a first feature point at least in part based on a size of the first feature point.

15. The method of Claim 14, comprising:
exchanging device identifying information with the second device.

16. The method of Claim 14, wherein the first feature points comprise at least portions of an image of the second device.

17. The method of Claim 14, comprising:
receiving from at least a third device third feature points; and
generating a SLAM map using the third feature points.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715